Exhibit Brookfield Infrastructure Partners' Unitholders Approve Investment by Brookfield Asset Management All Dollar References Are in U.S. Dollars Unless Noted Otherwise HAMILTON, BERMUDA(Marketwire - November 16, 2009) - Brookfield Infrastructure Partners L.P. (the "Partnership", along with its related entities, "Brookfield Infrastructure") (NYSE: BIP) (TSX: BIP.UN) today announced that at a special meeting of unitholders of the Partnership held today, minority unitholders approved, by approximately 97% of the votes cast, an additional investment by Brookfield Asset Management Inc. and its affiliates ("Brookfield") in Brookfield Infrastructure (the "Brookfield Investment"). As a result, Brookfield Infrastructure will issue approximately $285 million of additional redeemable partnership units and general partner units to Brookfield, allowing Brookfield to maintain its approximate 41% interest in Brookfield Infrastructure, following the Partnership's recently completed public offering.
